Citation Nr: 0924936	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  08-21 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly death pension benefits based 
on the need for aid and attendance of another person or based 
on housebound status.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1945 to 
January 1946.  He died on March [redacted], 2007.  The appellant is 
the Veteran's surviving spouse.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

The appellant contends that she has a need for special 
monthly death pension benefits based on the need for the 
regular aid and attendance of another person or by reason of 
being housebound.

A medical statement for consideration of aid and attendance 
received in September 2007 was filled out and signed by the 
appellant's physician.  Diagnoses were hypertension, 
hyperlipidemia, abnormal renal vein idiopathic 
thromboycytopenia pupura, generalized osteoarthritis, hiatal 
hernia, bilateral knee prosthesis, osteoporosis, and left 
upper quadrant pectoral cyst.  She could walk using a cane, 
feed herself, care for the needs of nature, and sit up.  He 
noted that the appellant needed assistance in bathing and 
tending to other hygiene needs.  She is not blind and is able 
to travel with family assistance.  He noted that she could 
not leave the house without assistance due to her knee 
prosthesis.  She did not require nursing home care.  Her 
physician noted that she could not stand for long periods of 
time.  

The appellant was accorded a VA aid and attendance or 
housebound examination in May 2008.  Diagnoses were 
hypertension, abnormal vein idiopathic, thromboycytopenia 
pupura, generalized osteoarthritis, hiatal hernia, bilateral 
knee prosthesis, left upper quadrant pectoral cyst, and 
osteoporosis.  The examiner noted that the appellant lives 
with a grandson and she stays alone during the day.  She 
cooks and does simple household chores.  Her daughter visits 
every day and drives her to medical appointments.  She is 
limited in her ability to walk due to her knees condition.  
The examiner did not state whether the appellant's 
inabilities were self-imposed limitations or whether her 
disabilities result in her being substantially confined.  
Therefore the report is inadequate.  The examiner also noted 
a January 9, 2008, note from the appellant's private 
physician.  That evidence has not been associated with the 
claims file.  The appellant should be requested to provide 
any additional relevant medical records or sufficient 
information and authorization that would allow VA to seek 
those records on her behalf.  

Correspondence dated in June 2008 from the appellant's 
private physician stated that the appellant has recent 
forgetfulness in the home and has problems in performing 
instrumental activities of daily living.  Based on the nature 
of the appellant's disabilities, a current examination is 
necessary to decide the claim.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action:

1.  Ask the appellant to submit any 
additional relevant medical records 
from her private physician(s), 
including the January 9, 2008, 
medical note from C. G. Openheimer, 
M.D., or to provide sufficient 
information that the records can be 
obtained by VA, provided that any 
necessary authorization forms are 
completed.  All attempts to fulfill 
this development should be documented 
in the claims file.  If the records 
are requested on the appellant's 
behalf and ultimately cannot be 
obtained, that should be noted and 
the appellant must be informed in 
writing.

2.  Schedule the appellant for a 
special examination for aid and 
attendance.  Request that the 
examiner's assessment include, but 
not be limited to, an evaluation of 
such limitations as:  inability of 
the appellant to dress or undress 
herself or to keep herself ordinarily 
clean and presentable; frequent need 
of adjustment of any special 
prosthetic or orthopedic appliances 
which by reason of the particular 
disability cannot be done without 
aid; inability of the appellant to 
feed herself through loss of 
coordination of upper extremities or 
through extreme weakness; inability 
to attend to the wants of nature; or 
incapacity, physical or mental, which 
requires care or assistance on a 
regular basis to protect the claimant 
from hazards or dangers incident to 
her daily environment.  The 
examiner's attention is directed to a 
June 2008 private medical statement 
which indicates that the appellant 
has moderate cognitive impairment.  
In addition to the information 
solicited above, it should be 
indicated whether her current level 
of cognitive impairment requires care 
or assistance on a regular basis to 
protect herself from the hazards or 
dangers of her daily environment.  
The examiner should also indicate 
whether the appellant is 
substantially confined to her home 
and the immediate premises as a 
result of her disabilities and if so 
whether the disabilities resulting in 
confinement will continue throughout 
her lifetime.   The examiner should 
also indicate whether the appellant 
is blind or so nearly blind as to 
have corrected visual acuity of 5/200 
or less, in both eyes, or whether she 
has concentric contraction of the 
visual field to 5 degrees or less.  

3.  Then, readjudicate the claim for 
special monthly death pension.  If 
the decision remains adverse to the 
appellant, provide the appellant and 
her representative with a 
supplemental statement of the case 
and an opportunity to respond.  
Thereafter, return the case to the 
Board as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



